   

Exhibit 10.1

INCONTACT, INC.

2008 EQUITY INCENTIVE PLAN

(Effective as of July 1, 2008, and as amended through June 12, 2013)

   

ARTICLE I.

PURPOSE AND DEFINITIONS

   

Section 1. Purpose. The purpose of this inContact, Inc. 2008 Equity Incentive
Plan (the “Plan”) is to advance the interests of inContact, Inc. (the “Company”)
and its stockholders by enhancing the Company’s ability to attract, retain,
reward and motivate persons who make or are expected to make important
contributions to the Company and any Subsidiary by providing such persons with
equity ownership opportunities and performance-based incentives, thereby better
aligning the interests of such persons with those of the Company’s stockholders.
The Company intends that the Plan comply with Section 409A of the Code
(including any amendments or replacements of such section), and the Plan shall
be so construed.

   

Section 2. Definitions. The following terms shall have the following respective
meanings unless the context requires otherwise:

   

(a) The term “Administrator” shall mean the Compensation Committee of the Board
or such other committee, individual or individuals appointed or delegated
authority pursuant to Article II Section 1 to administer the Plan.

(b) The term “Affiliate” or “Affiliates” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act.

(c) The term “Award Agreement” shall mean a written agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
of the Award granted to the Participant and any shares acquired upon the
exercise thereof.

(d) The term “Beneficial Owner” shall mean beneficial owner as defined in Rule
13d-3 under the Exchange Act.

(e) The term “Board” shall mean the Board of Directors of the Company.

(f) The term “Cause” shall mean, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award Agreement,
Stock Purchase Agreement or written contract of employment or service, any of
the following: (i) the Participant’s theft, dishonesty, willful or reckless
misconduct, breach of fiduciary duty, or falsification of any Company documents
or records; (ii) the Participant’s material failure to abide by the Company’s
code of conduct or other policies (including, without limitation, policies
relating to confidentiality and reasonable workplace conduct); (iii) the
Participant’s unauthorized use, misappropriation, destruction or diversion of
any tangible or intangible asset or corporate opportunity of the Company
(including, without limitation, the Participant’s improper use or disclosure of
the Company’s confidential or proprietary information); (iv) any intentional act
by the Participant which has a material detrimental effect on the Company’s
reputation or business; (v) the Participant’s repeated failure or inability to
perform any reasonable assigned duties after written notice from the Company of,
and a reasonable opportunity to cure, such failure or inability; (vi) any
material breach by the Participant of any employment or service agreement
between the Participant and the Company, which breach is not cured pursuant to
the terms of such agreement; or (vii) the Participant’s conviction (including
any plea of guilty or nolo contendere) of any

 

   





--------------------------------------------------------------------------------

   

criminal act involving fraud, dishonesty, misappropriation or moral turpitude,
or which impairs the Participant’s ability to perform his or her duties with the
Company.

(g) The term “Code” shall mean the Internal Revenue Code of 1986, or any
successor thereto, as the same may be amended and in effect from time to time.

(h) The term “Company” shall mean inContact, Inc., a Delaware corporation, or an
successor corporation thereto.

(i) The term “Consultant” shall mean a person engaged to provide consulting or
advisory services (other than as an Employee or a Director) to the Company.

(j) The term “Director” shall mean a member of the Board.

(k) The term “Disability” shall mean the inability of the Participant, in the
opinion of a qualified physician acceptable to the Company, to perform the major
duties of the Participant’s position with the Company because of the sickness or
injury of the Participant.

(l) The term “Employee” shall mean any person treated as an employee (including
an Officer or a Director who is also treated as an employee) in the records of
the Company or any Subsidiary and, with respect to any Incentive Stock Option
granted to such person, who is an employee for purposes of Section 422 of the
Code; provided, however, that neither service as a Director nor payment of a
director’s fee shall be sufficient to constitute employment for purposes of the
Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
terms of the Plan as of the time of the Company’s determination of whether or
not the individual is an Employee, all such determinations by the Company shall
be final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.

(m) The term “Exchange Act” shall mean the Securities Exchange Act of 1934, or
any successor thereto, as the same may be amended and in effect from time to
time.

(n) The term “Fair Market Value” shall mean, with respect to a share of Stock,
if the Stock is then listed and traded on a registered national or regional
securities exchange (including The Nasdaq Stock Market), the closing/last sale
price of such Stock as reported on such exchange or quotation system on the date
of grant of an Option or Stock Appreciation Right (or, if no closing/last sale
price was reported on that date, on the next trading date such closing/sale
price is reported immediately following such date), or, if Fair Market Value is
used herein in connection with any event other than the grant of an Option or
Stock Appreciation Right, then Fair Market Value shall mean such closing/last
sale price for such Stock on the date of such event.  If the Stock is not traded
on a registered securities exchange or quoted in such a quotation system, the
Administrator shall determine in good faith the Fair Market Value of a share of
Stock.

(o) The term “Incentive Stock Option” shall mean an option granted under this
Plan and which is an incentive stock option within the meaning of Section 422 of
the Code, or the corresponding provision of any subsequently enacted tax
statute.

(p) The term “Insider” shall mean an Officer, a Director of the Company or other
person whose transactions in Stock are subject to Section 16 of the Exchange
Act.

(q) The term “Non-Employee Director” shall mean any member of the Company’s
Board who is not an Employee of the Company or of any Affiliate of the Company.



 

 2 

   





--------------------------------------------------------------------------------

   

(r) The term “Nonqualified Stock Option” shall mean an option granted under the
Plan which is not an Incentive Stock Option.

(s) The term “Officer” shall mean any person designated by the Board as an
officer of the Company.

(t) The term “Option” or “Options” shall mean the option to purchase Stock in
accordance with Article IV on such terms and conditions as may be prescribed by
the Administrator, whether or not such option is an Incentive Stock Option.

(u) The term “Other Stock-Based Awards” shall mean awards of Stock or other
rights made in accordance with Section 5 on such terms and conditions as may be
prescribed by the Administrator.

(v) The term “Participant” shall mean any eligible person who is granted a Plan
Award hereunder.

(w) The term “Performance Goals” shall mean one or more business criteria based
on individual, business unit, group, Company or other performance criteria
selected by the Administrator.

(x) The term “Plan” shall mean the inContact, Inc. 2008 Equity Incentive Plan,
as the same may be amended and in effect from time to time.

(y) The term “Plan Awards” or “Awards” shall mean awards or grants of stock
Options and various other rights with respect to shares of Stock.

(z) The term “Service” shall mean a Participant’s employment or service with the
Company, whether in the capacity of an Employee, a Director or a Consultant. A
Participant’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders Service to the Company
or a change in the Company for which the Participant renders such Service,
provided that there is no interruption or termination of the Participant’s
Service. Furthermore, a Participant’s Service shall not be deemed to have
terminated if the Participant takes any military leave, sick leave, or other
bona fide leave of absence approved by the Company; provided, however, that if
any such leave exceeds ninety (90) days, then on the one hundred eighty-first
(181st) day following the commencement of such leave any Incentive Stock Option
held by the Participant shall cease to be treated as an Incentive Stock Option
and instead shall be treated thereafter as a Nonstatutory Stock Option unless
the Participant’s right to return to Service is guaranteed by statute or
contract. Notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, a leave of absence shall not be treated as Service
for purposes of determining vesting under the Participant’s Award Agreement.
Except as otherwise provided by the Administrator, in its discretion, the
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of and reason for such termination.

(aa) The term “Stock” shall mean shares of the Company’s common stock, par value
$0.0001 per share.

(bb) The term “Stock Appreciation Right” shall mean the right to receive,
without payment to the Company, an amount of cash or Stock as determined in
accordance with Article IV, based on the amount by which the Fair Market Value
of a share of Stock on the relevant valuation date exceeds the grant price.

(cc) The term “Subsidiary” shall mean any “subsidiary corporation” within the
meaning of Section 424(f) of the Code.



 

 3 

   





--------------------------------------------------------------------------------

   

(dd) The term “Ten Percent Stockholder” shall mean an individual who owns stock
possessing more than ten percent (10%) of the combined voting power of all
classes of stock of the Company or of its parent or subsidiary corporations
within the meaning of Code Section 422.

   

ARTICLE II.

ADMINISTRATION AND PARTICIPANTS

   

Section 1. Administration. The Plan shall be administered by the Board of
Directors or by any other committee appointed by the Board. If the Company has a
class of securities registered under the Exchange Act, then such committee shall
consist of not fewer than two members of the Board, each of whom shall qualify
(at the time of appointment to the committee and during all periods of service
on the committee) in all respects as a “non-employee director” as defined in
Rule 16b-3 under the Exchange Act, as an outside director as defined in
Section 162(m) of the Code and the regulations thereunder, and as a
disinterested director under the rules of any stock exchange on which the Stock
may be listed. The Administrator shall administer the Plan and perform such
other functions as are assigned to it under the Plan. The Administrator is
authorized, subject to the provisions of the Plan, from time to time to
establish such rules and regulations as it may deem appropriate for the proper
administration of the Plan and to make such determinations under, and such
interpretations of, and to take such steps in connection with, the Plan and the
Plan Awards as it may deem necessary or advisable, in each case in its sole
discretion. The Administrator’s decisions and determinations under the Plan need
not be uniform and may be made selectively among Participants, whether or not
they are similarly situated. Any authority granted to the Administrator may also
be exercised by the entire Board. To the extent that any permitted action taken
by the Board conflicts with any action taken by the Administrator, the Board
action shall control. To the extent permitted by applicable law and except for
Awards granted to Persons who are subject to Section 16 of the Exchange Act, the
Administrator may delegate any or all of its powers or duties under the Plan,
including, but not limited to, its authority to make awards under the Plan to
such person or persons as it shall appoint pursuant to such conditions or
limitations as the Administrator may establish; provided, however, that the
Administrator shall not delegate its authority to amend or modify the Plan
pursuant to the provisions of Article XIII Section 2 of the Plan. To the extent
of any such delegation, the term “Administrator” when used herein shall mean and
include any such delegate.

   

Section 2. Administration with Respect to Insiders. With respect to
participation by Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, the Plan shall be administered in compliance with the requirements, if any,
of Rule 16b-3. The Board shall approve and administer all Awards to Non-Employee
Directors.



 

 4 

   





--------------------------------------------------------------------------------

   

Section 3. Eligibility for Participation. Any Employee, Director, Officer or
Consultant of the Company or any Subsidiary may be granted Awards under the
Plan, provided that Consultants may only be granted Awards under the Plan if
they are natural persons that provide bona fide services to the Company or any
Subsidiary. The Administrator shall designate each individual who will become a
Participant. The Administrator’s designation of a Participant in any year shall
not require the Administrator to designate such person to receive a Plan Award
in any other year.

   

ARTICLE III.

STOCK AVAILABLE FOR PLAN AWARDS

   

Section 1. Stock Subject to Plan. The Stock to be subject to or related to Plan
Awards may be either authorized and unissued shares or shares held in the
treasury of the Company. The maximum number of shares of Stock with respect to
which Plan Awards may be granted under the Plan, subject to adjustment in
accordance with the provisions of Article IX, shall be 6,772,500 shares.

   

Section 2. Computation of Stock Available for Plan Awards. For the purpose of
computing the total number of shares of Stock remaining available for Plan
Awards under this Plan at any time while the Plan is in effect, the total number
of shares determined to be available pursuant to Sections 1 and 3 of this
Article III shall be reduced by, (a) the maximum number of shares of Stock
subject to issuance upon exercise of outstanding Options or outstanding Stock
Appreciation Rights granted under this Plan, and (b) the maximum number of
shares of Stock related to outstanding Other Stock-Based Awards granted under
this Plan, as determined by the Administrator in each case as of the dates on
which such Plan Awards were granted.

   

Section 3. Terminated, Expired or Forfeited Plan Awards. The shares involved in
the unexercised or undistributed portion of any terminated, expired or forfeited
Plan Award shall be made available for further Plan Awards.

   

ARTICLE IV.

OPTIONS AND STOCK APPRECIATION RIGHTS

   

Section 1. Option Grant and Option Grant Restrictions.

   

(a) The Administrator, at any time and from time to time while the Plan is in
effect, may grant Options to such Employees and other eligible individuals as
the Administrator may select, subject to the provisions of this Article IV and
Article III of the Plan. Subject to any limitations set forth in the Plan, the
Administrator shall have complete discretion in determining: (i) the eligible
individuals to be granted an Option; (ii) the number of shares of Stock to be
subject to the Option; (iii) whether the Option is to be an Incentive Stock
Option or a Nonqualified Stock Option (provided, that Incentive Stock Options
may be granted only to Employees of the Company or a Subsidiary); and (iv) any
other terms and conditions of the Option as determined by the Administrator in
its sole discretion.



 

 5 

   





--------------------------------------------------------------------------------

   

(b) To the extent required by applicable law, Incentive Stock Options: (i) will
be exercisable at a purchase price per share of not less than One Hundred
percent (100%) (or, in the case of a Ten Percent Stockholder, one hundred and
ten percent (110%)) of the Fair Market Value of the Stock on the date of grant;
(ii) will be exercisable over not more than ten (10) years (or, in the case of a
Ten Percent Stockholder, five (5) years) after the date of grant; (iii) will
terminate not later than three (3) months after the Participant’s termination of
Service for any reason other than Disability or death and (iv) will comply in
all other respects with the provisions of Code Section 422.

(c) Nonqualified Stock Options will be exercisable at purchase prices of not
less than one hundred percent (100%) of the Fair Market Value of the Stock on
the date of grant, unless otherwise determined by the Administrator.
Nonqualified Stock Options will be exercisable during such periods or on such
date as determined by the Administrator and shall terminate at such time as the
Administrator shall determine.

(d) Notwithstanding the foregoing provisions of Sections 1(a), 1(b) and 1(c) of
Article IV, in the event that the Company or an Affiliate consummates a
transaction described in Section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become Employees
or non-employee Directors on account of such transaction may be granted Options
in substitution for options granted by their former employer. If such substitute
Options are granted, the Administrator, in its sole discretion and consistent
with Section 424(a) of the Code, may determine that such substitute Options
shall have a purchase price per share less than the Fair Market Value of the
Stock on the date of grant.

(e) Each Award Agreement evidencing an Incentive Stock Option shall provide
that, to the extent that the aggregate Fair Market Value of Stock (as determined
on the date of the option grant) that may be purchased by a Participant for the
first time during any calendar year pursuant Incentive Stock Options granted
under the Plan or any other plan of the Company or any Subsidiary exceeds
$100,000, then such option as to the excess shall be treated as a Nonqualified
Stock Option. This limitation shall be applied by taking stock options into
account in the order in which they were granted.

   

Section 2. Grant of Stock Appreciation Rights.

   

(a) The Administrator, at any time and from time to time while the Plan is in
effect, may grant Stock Appreciation Rights to such Employees and other eligible
individuals as it may select, subject to the provisions of this Article IV and
Article III of the Plan. Each Stock Appreciation Right may relate to all or a
portion of a specific Option granted under the Plan and may be granted
concurrently with the Option to which it relates or at any time prior to the
exercise, termination or expiration of such Option (a “Tandem SAR”), or may be
granted independently of any Option, as determined by the Administrator. If the
Stock Appreciation Right is granted independently of an Option, the grant price
of such right shall be the Fair Market Value of Stock on the date of grant of
such Stock Appreciation Right; provided, however, that the Administrator may, in
its discretion, fix a grant price in excess of the Fair Market Value of Stock on
such grant date.

(b) Upon exercise of a Stock Appreciation Right, the Participant shall be
entitled to receive, without payment to the Company, either (i) that number of
shares of Stock determined by dividing (A) the total number of shares of Stock
subject to the Stock Appreciation Right being exercised by the Participant,
multiplied by the amount by which the Fair Market Value of a share of Stock on
the day the right is exercised exceeds the grant price (such amount being
hereinafter referred to as the “Spread”), by (B) the Fair Market Value of a
share of Stock on the exercise date; or (ii) cash in an amount determined by
multiplying (X) the total number of shares of Stock subject to the Stock
Appreciation Right being exercised by the Participant, by (Y) the amount of the
Spread; or (iii) a combination of shares of Stock

 

 6 

   





--------------------------------------------------------------------------------

   

and cash, in amounts determined as set forth in clauses (i) and (ii) above, as
determined by the Administrator in its sole discretion; provided, however, that,
in the case of a Tandem SAR, the total number of shares which may be received
upon exercise of a Stock Appreciation Right for Stock shall not exceed the total
number of shares subject to the related Option or portion thereof, and the total
amount of cash which may be received upon exercise of a Stock Appreciation Right
for cash shall not exceed the Fair Market Value on the date of exercise of the
total number of shares subject to the related Option or portion thereof.

   

Section 3. Terms and Conditions.

   

(a) Each Option and Stock Appreciation Right granted under the Plan shall be
exercisable on such date or dates, during such period, for such number of shares
and subject to such further conditions, including but not limited to the
attainment of Performance Goals, as shall be determined by the Administrator in
its sole discretion and set forth in the provisions of the award agreement with
respect to such Option and Stock Appreciation Right; provided, however, that a
Tandem SAR shall not be exercisable prior to or later than the time the related
Option could be exercised; and provided, further, that in any event no Option or
Stock Appreciation Right shall be exercised beyond ten (10) years from the date
of grant.

(b) The Administrator may impose such conditions as it may deem appropriate upon
the exercise of an Option or a Stock Appreciation Right, including, without
limitation, a condition that the Option or Stock Appreciation Right may be
exercised only in accordance with rules and regulations adopted by the
Administrator from time to time and consistent with the Plan.

(c) With respect to Options issued with Tandem SARs, the right of a Participant
to exercise the Tandem SAR shall be cancelled if and to the extent the related
Option is exercised, and the right of a Participant to exercise an Option shall
be cancelled if and to the extent that shares covered by such Option are used to
calculate shares or cash received upon exercise of the Tandem SAR.

(d) If any fractional share of Stock would otherwise be issued to a Participant
upon the exercise of an Option or Stock Appreciation Right, the Participant
shall be paid a cash amount equal to the same fraction of the Fair Market Value
of the Stock on the date of exercise.

(e) Subject to earlier termination of the Option as otherwise provided herein
and unless otherwise provided by the Administrator in the grant of an Option and
set forth in the Award Agreement, an Option shall be exercisable after a
Participant’s termination of Service to the extent it is then vested only during
the applicable time period determined in accordance with this Article IV
Section 3(e) and thereafter shall terminate:

(i) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) for a minimum period of six (6) months to the extent required by
applicable law (or such other legal period of time as determined by the Board,
in its discretion) after the date on which the Participant’s Service terminated,
but in any event no later than the earlier of (A) the date of expiration of the
Option’s term as set forth in the Award Agreement evidencing such Option (the
“Option Expiration Date”) and (B) one year from the date the Participant’s
Service terminates.

(ii) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable on the date
on which the Participant’s Service terminated, may be exercised by the
Participant’s legal representative or

 

 7 

   





--------------------------------------------------------------------------------

   

other person who acquired the right to exercise the Option by reason of the
Participant’s death for a minimum period of twelve (12) months to the extent
required by applicable law (or such other legal period of time as determined by
the Administrator, in its discretion) after the date on which the Participant’s
Service terminated, but in any event no later than the Option Expiration Date.
The Participant’s Service shall be deemed to have terminated on account of death
if the Participant dies within three (3) months after the Participant’s
termination of Service.

(iii) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service with the Company is terminated for
Cause, the Option shall terminate and cease to be exercisable immediately upon
such termination of Service.

(iv) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant for a
minimum period of thirty (30) days to the extent required by applicable law (or
such other legal period of time as determined by the Administrator, in its
discretion) after the date on which the Participant’s Service terminated, but in
any event than the earlier of (A) the Option Expiration Date and (B) three
(3) months from the date the Participant’s Service terminates.

(f) Notwithstanding the foregoing other than termination for Cause, if the
exercise of an Option within the applicable time periods set forth in Article IV
Section 3(e) is prevented by the provisions of Article XII below, the Option
shall remain exercisable until three (3) months (or such longer period of time
as determined by the Administrator, in its discretion) after the date the
Participant is notified by the Company that the Option is exercisable, but in
any event no later than the Option Expiration Date.

(g) Notwithstanding the foregoing, other than termination for Cause, if a sale
within the applicable time periods set forth in Article IV Section 3(e) of
shares acquired upon the exercise of the Option would subject the Participant to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.

   

Section 4. Award Agreement. Each Option and Stock Appreciation Right shall be
evidenced by an award agreement in such form and containing such provisions not
inconsistent with the provisions of the Plan as the Administrator from time to
time shall approve. No Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Award Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions set forth
herein.

   

Section 5. Payment for Option Shares.

   

(a) Except as otherwise provided below, payment of the exercise price for the
number of shares of Stock being purchased pursuant to any Option shall be made
(i) in cash, by check or cash equivalent, (ii) by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price, (iii) by delivery of a
properly executed notice together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal

 

 8 

   





--------------------------------------------------------------------------------

   

Reserve System) (a “Cashless Exercise”), (iv) provided that the Participant is
an Employee (unless otherwise not prohibited by law, including, without
limitation, any regulation promulgated by the Board of Governors of the Federal
Reserve System) and in the Company’s sole discretion at the time the Option is
exercised, by delivery of the Participant’s promissory note in a form approved
by the Company for the aggregate exercise price, provided that, to the extent
required by applicable law, the Participant shall pay in cash that portion of
the aggregate exercise price not less that the par value of the shares being
acquired, (v) by such other consideration as may be approved by the
Administrator from time to time to the extent permitted by applicable law, or
(vi) by any combination thereof. The Administrator may at any time or from time
to time, by approval of or by amendment to the standard forms of Award
Agreement, or by other means, grant Options which do not permit all of the
foregoing forms of consideration to be used in payment of the exercise price or
which otherwise restrict one or more forms of consideration.

(b) Limitations on Forms of Consideration.

(i) Notwithstanding the foregoing, an Option may not be exercised by tender to
the Company, or attestation to the ownership, of shares of Stock to the extent
such tender or attestation would constitute a violation of the provisions of any
law, regulation or agreement restricting the redemption of the Company’s stock.
Unless otherwise provided by the Administrator, an Option may not be exercised
by tender to the Company, or attestation to the ownership, of shares of Stock
unless such shares either have been owned by the Participant for more than six
(6) months (and were not used for another Option exercise by attestation during
such period) or were not acquired, directly or indirectly, from the Company.

(ii) The Company reserves, at any and all times, the right, in the Company’s
sole and absolute discretion, to establish, decline to approve or terminate any
program or procedures for the exercise of Options by means of a Cashless
Exercise.

(iii) No promissory note shall be permitted if the exercise of an Option using a
promissory note would be a violation of any law. Any permitted promissory note
shall be on such terms as the Administrator shall determine. The Administrator
shall have the authority to permit or require the Participant to secure any
promissory note used to exercise an Option with the shares of Stock acquired
upon the exercise of the Option or with other collateral acceptable to the
Company. Unless otherwise provided by the Administrator, if the Company at any
time is subject to the regulations promulgated by the Board of Governors of the
Federal Reserve System or any other governmental entity affecting the extension
of credit in connection with the Company’s securities, any promissory note shall
comply with such applicable regulations, and the Participant shall pay the
unpaid principal and accrued interest, if any, to the extent necessary to comply
with such applicable regulations.

   

ARTICLE V.

STOCK AND OTHER STOCK-BASED AND COMBINATION AWARDS

   

Section 1. Grants of Other Stock-Based Awards. The Administrator, at any time
and from time to time while the Plan is in effect, may grant Other Stock-Based
Awards to such Employees or other eligible individuals as it may select. Such
Plan Awards pursuant to which Stock is or may in the future be acquired, or Plan
Awards valued or determined in whole or part by reference to or otherwise based
on Stock, may include, but are not limited to, awards of restricted Stock or
Plan Awards denominated in the form of “stock units”, grants of so-called
“phantom stock” and options containing terms or provisions differing in whole or
in part from Options granted pursuant to Article IV of the Plan. Other
Stock-Based Awards may be granted either alone, in addition to, in tandem with
or as an alternative to any other kind of Plan Award, grant or benefit

 

 9 

   





--------------------------------------------------------------------------------

   

granted under the Plan or under any other employee plan of the Company or
Subsidiary, including a plan of any acquired entity. Each Other Stock-Based
Award shall be evidenced by an Award Agreement in such form as the Administrator
may determine.

   

Section 2. Terms and Conditions. Subject to the provisions of the Plan, the
Administrator shall have the authority to determine the time or times at which
Other Stock-Based Awards shall be made, the number of shares of Stock or stock
units and the like to be granted or covered pursuant to such Plan Awards
(subject to the provisions of Article III of the Plan) and all other terms and
conditions of such Plan Awards, including, but not limited to, whether such Plan
Awards shall be subject to the attainment of Performance Goals, and whether such
Plan Awards shall be payable or paid in cash, Stock or otherwise.

   

Section 3. Consideration for Other Stock-Based Awards. In the discretion of the
Administrator, any Other Stock-Based Award may be granted as a Stock bonus for
no consideration other than services rendered.

   

Section 4. Dividend Equivalents on Plan Awards.

   

(a) The Administrator may determine that a Participant to whom an Other
Stock-Based Award is granted shall be entitled to receive payment of the same
amount of cash that such Participant would have received as cash dividends if,
on each record date during the performance or restriction period relating to
such Plan Award, such Participant had been the holder of record of a number of
shares of Stock subject to the Award (as adjusted pursuant to Article IX of the
Plan). Any such payment may be made at the same time as a dividend is paid or
may be deferred until such later date as is determined by the Administrator in
its sole discretion. Such cash payments are hereinafter called “dividend
equivalents”.

(b) Notwithstanding the provisions of Section 4(a) of this Article V, the
Administrator may determine that, in lieu of receiving all or any portion of any
such dividend equivalent in cash, a Participant shall receive an award of whole
shares of Stock having a Fair Market Value approximately equal to the portion of
such dividend equivalent that was not paid in cash. Certificates for shares of
Stock so awarded may be issued as of the payment date for the related cash
dividend or may be deferred until a later date, and the shares of Stock covered
thereby may be subject to the terms and conditions of the Plan Award to which it
relates (including but not limited to the attainment of any Performance Goals)
and the terms and conditions of the Plan, all as determined by the Administrator
in its sole discretion.

   

ARTICLE VI.

AWARDS TO PARTICIPANTS OUTSIDE OF THE UNITED STATES

   

In order to facilitate the granting of Plan Awards to Participants who are
foreign nationals or who reside or work outside of the United States of America,
the Administrator may provide for such special terms and conditions, including
without limitation substitutes for Plan Awards, as the Administrator may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Such substitutes for Plan Awards may include a requirement
that the Participant receive cash, in such amount as the Administrator may
determine in its sole discretion, in lieu of any Plan Award or share of Stock
that would otherwise have been granted to or delivered to such Participant under
the Plan. The Administrator may approve any supplements to, or amendments,
restatements or alternative versions of the Plan as it may consider necessary or
appropriate for purposes of this Article VI without thereby affecting the terms
of the Plan as in effect for any other purpose, and the Secretary or other
appropriate Officer of the Company may certify any such documents as having been
approved and adopted pursuant to properly delegated authority; provided,
however, that no such supplements, amendments, restatements or alternative
versions shall include any provision that is inconsistent with the terms of the
Plan as then in effect. Participants subject to the laws of a foreign
jurisdiction may request copies of, or the right to view, any materials that are
required to be provided by the Company pursuant to the laws of such
jurisdiction.



 

 10 

   





--------------------------------------------------------------------------------

   

ARTICLE VII.

PAYMENT OF PLAN AWARDS AND CONDITIONS THEREON

   

Section 1. Issuance of Shares. Certificates for shares of Stock issuable
pursuant to a Plan Award shall be issued to and registered in the name of the
Participant who received such Award. The Administrator may require that such
certificates bear such restrictive legend as the Administrator may specify and
be held by the Company in escrow or otherwise pursuant to any form of agreement
or instrument that the Administrator may specify. If the Administrator has
determined that deferred dividend equivalents shall be payable to a Participant
with respect to any Plan Award pursuant to Article V Section 4 of the Plan, then
concurrently with the issuance of such certificates, the Company shall deliver
to such Participant a cash payment or additional shares of Stock in settlement
of such dividend equivalents.

   

Section 2. Substitution of Shares. Notwithstanding the provisions of this
Article VII Section 2 or any other provision of the Plan, the Administrator may
specify that a Participant’s Plan Award shall not be represented by certificates
for shares of Stock but shall be represented by rights approximately equivalent
(as determined by the Administrator) to the rights that such Participant would
have received if certificates for shares of Stock had been issued in the name of
such Participant in accordance with Section 1 of this Article VII (such rights
being called “Stock Equivalents”). Subject to the provisions of Article IX of
the Plan and the other terms and provisions of the Plan, if the Administrator
shall so determine, each Participant who holds Stock Equivalents shall be
entitled to receive the same amount of cash that such Participant would have
received as dividends if certificates for shares of Stock had been issued in the
name of such Participant pursuant to Section 1 of this Article VII covering the
number of shares equal to the number of shares to which such Stock Equivalents
relate. Notwithstanding any other provision of the Plan to the contrary, the
Stock Equivalents may, at the option of the Administrator, be converted into an
equivalent number of shares of Stock or, upon the expiration of any restriction
period imposed on such Stock Equivalents, into cash, under such circumstances
and in such manner as the Administrator may determine.

   

Section 3. Cooperation. Anything contained in the Plan to the contrary
notwithstanding, if the employment of any Participant shall terminate, for any
reason other than death, while any Plan Award granted to such Participant is
outstanding hereunder, and such Participant has not yet received the Stock
covered by such Plan Award or otherwise received the full benefit of such Plan
Award, such Participant, if otherwise entitled thereto, shall receive such Stock
or benefit only if, during the entire period from the date of such Participant’s
termination to the date of such receipt, such Participant shall have made
himself or herself available, upon request, at reasonable times and upon a
reasonable basis, to consult with, supply information to, and otherwise
cooperate with the Company; provided, however, that the failure to comply with
such condition may at any time (whether before, at the time of or subsequent to
termination of employment) be waived by the Administrator upon its determination
that in its sole judgment there shall not have been and will not be any such
substantial adverse effect.

   

Section 4. Tax and Other Withholding. Prior to any distribution of cash, Stock
or any other benefit available under a Plan Award (including payments under
Article V Section 4 and Article VII Section 2 of the Plan) to any Participant,
appropriate arrangements (consistent with the Plan and any rules adopted
hereunder) shall be made for the payment of any taxes and other amounts required
to be withheld by federal, state or local law.

   

Section 5. Substitution. The Administrator, in its sole discretion, may
substitute a Plan Award for another outstanding Plan Award or Plan Awards of the
same or different type, so long as the substituted Plan Award is substantially
equivalent in value to the outstanding Award for which the substitution is being
made and so long as such substitution complies with Section 409A of the Code.



 

 11 

   





--------------------------------------------------------------------------------

   

   

ARTICLE VIII.

NON-TRANSFERABILITY OF PLAN AWARDS

   

Section 1. Restrictions on Transfer of Awards. To the extent required by
applicable law, during the lifetime of the Participant, Plan Awards shall be
exercisable only by the Participant or the Participant’s guardian or legal
representative. No Plan Award shall be assignable or transferable by the
Participant, except by will or by the laws of descent and distribution or as
specifically provided in the terms of the Award Agreement or as provided in a
domestic relations order issued by a court of competent jurisdiction.

   

Section 2. Attachment and Levy. No Plan Award shall be subject, in whole or in
part, to attachment, execution or levy of any kind, and any purported transfer
in violation hereof shall be null and void. Without limiting the generality of
the foregoing, no domestic relations order purporting to authorize a transfer of
a Plan Award, or to grant to any person other than the Participant the authority
to exercise or otherwise act with respect to a Plan Award, shall be recognized
as valid.

   

ARTICLE IX.

ADJUSTMENTS TO AWARDS

   

In the event that the Administrator shall determine that any dividend or other
distribution (whether in the form of cash, Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Stock or other securities of the Company, issuance of warrants or other
rights to purchase Stock or other securities of the Company, or other similar
corporate transaction or event affects the Stock such that an adjustment is
determined by the Administrator to be appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan, then the Administrator may, in such manner as it may
deem equitable and subject to compliance with Section 409A of the Code (or any
successor provision thereto), adjust any or all of (a) the number and type of
Stock subject to the Plan and which thereafter may be made the subject of Awards
under the Plan, (b) the number and type of Stock subject to outstanding Awards,
and (c) the grant, purchase, or exercise price with respect to any Award, or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; provided, however, in each case, that with respect to Awards
of Incentive Stock Options no such adjustment shall be authorized to the extent
that such authority would cause the Plan to violate Section 422(b) of the Code
(or any successor provision thereto); and provided further that the number of
shares of Stock subject to any Award payable or denominated in Stock shall
always be a whole number. Such adjustments shall be determined by the
Administrator, and its determination shall be final, binding and conclusive.

   

ARTICLE X.

UNFUNDED STATUS OF THE PLAN

   

Unless otherwise determined by the Administrator, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any Participant, any Non-Employee Director, or other Person. To the
extent any Person holds any right by virtue of a grant under the Plan, such
right (unless otherwise determined by the Administrator) shall be no greater
than the right of an unsecured general creditor of the Company.

   



 

 12 

   





--------------------------------------------------------------------------------

   

ARTICLE XI.

RIGHTS AS A STOCKHOLDER

   

A Participant shall not have any rights as a stockholder with respect to any
share covered by any Plan Award until such Participant shall have become the
holder of record of such share.

   

ARTICLE XII.

COMPLIANCE WITH SECURITIES LAW.

   

The grant of Awards and the issuance of shares of Stock upon exercise of Awards
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities. Awards may not be
exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Award may be exercised
unless (a) a registration statement under the Securities Act shall at the time
of exercise of the Award be in effect with respect to the shares issuable upon
exercise of the Award or (b) in the opinion of legal counsel to the Company, the
shares issuable upon exercise of the Award may be issued in accordance with the
terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the exercise of any Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

   



 

 13 

   





--------------------------------------------------------------------------------

   

ARTICLE XIII.

TERM, AMENDMENT, MODIFICATION AND

TERMINATION OF THE PLAN AND AGREEMENTS

   

Section 1. Term. Unless the Plan is terminated earlier pursuant to Section 2 of
this Article XII, no Incentive Stock Options may be granted under the Plan after
ten (10) years from the earlier of the date the Plan is adopted by the Board or
the date the Plan is duly approved by the stockholders of the Company.

   

Section 2. Amendment, Modification and Termination of Plan. The Board may, at
any time, amend or modify the Plan or any outstanding Plan Award, including
without limitation, to authorize the Administrator to make Plan Awards payable
in other securities or other forms of property of a kind to be determined by the
Administrator, and such other amendments as may be necessary or desirable to
implement such Plan Awards, and may terminate the Plan or any provision thereof;
provided, however, that no amendment shall be made without the approval of the
stockholders of the Company if such approval would be required by the Code, any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. Neither the Board or Administrator shall “reprice” or
diminish or decrease the consideration required to exercise an outstanding
Option without stockholder approval. Subject to the provisions of Section 3 of
this Article XII, the Administrator may, at any time and from time to time,
amend or modify any outstanding Plan Award to the extent not inconsistent with
the terms of the Plan. Neither the Board or Administrator shall “reprice” or
diminish or decrease the consideration required to exercise an outstanding
Option without stockholder approval, except for the equitable adjustments
permitted by Article IX to prevent dilution or enlargement of benefits.

   

Section 3. Limitation. Subject to the provisions of Section 5 of this Article
XII, no amendment to or termination of the Plan or any provision hereof, and no
amendment or cancellation of any outstanding Plan Award, by the Board, the
Administrator or the stockholders of the Company, shall, without the written
consent of the affected Participant, adversely affect any outstanding Plan
Award.

   

Section 4. Survival. The Administrator’s authority to act with respect to any
outstanding Plan Award and the Board’s authority to amend the Plan shall survive
termination of the Plan.

Section 5. Amendment for Changes in Law. Notwithstanding the foregoing
provisions, the Board and Administrator shall have the authority to amend
outstanding Plan Awards and the Plan to take into account changes in law and tax
and accounting rules as well as other developments, and to grant Plan Awards
that qualify for beneficial treatment under such rules, without stockholder
approval (unless otherwise required by law or the applicable rules of any
securities exchange on which the Stock is then traded) and without Participant
consent.

   

ARTICLE XIV.

INDEMNIFICATION AND EXCULPATION

   

Section 1. Indemnification. Each person who is or shall have been a member of
the Board and the Administrator shall be indemnified and held harmless by the
Company against and from any and all loss, cost, liability or expense that may
be imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
or become a party or in which such person may be or become involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof (with the Company’s
written approval) or paid by such person in satisfaction of a judgment in any
such action, suit or proceeding, except a judgment in favor of the Company based
upon a finding of such person’s lack of good faith; subject, however,

 

 14 

   





--------------------------------------------------------------------------------

   

to the condition that, upon the institution of any claim, action, suit or
proceeding against such person, such person shall in writing give the Company an
opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s behalf. The foregoing
right of indemnification shall not be exclusive of any other right to which such
person may be entitled as a matter of law or otherwise, or any power that the
Company may have to indemnify or hold such person harmless.

   

Section 2. Exculpation. Each member of the Board and the Administrator, and each
Officer and Employee of the Company, shall be fully justified in relying or
acting in good faith upon any information furnished in connection with the
administration of the Plan by any appropriate person or persons other than such
person. In no event shall any person who is or shall have been a member of the
Board, or the Administrator, or an Officer or Employee of the Company, be held
liable for any determination made or other action taken or any omission to act
in reliance upon any such information, or for any action (including the
furnishing of information) taken or any failure to act, if in good faith.

   

ARTICLE XV.

EXPENSES OF PLAN

   

The entire expense of offering and administering the Plan shall be borne by the
Company and any participating Subsidiary; provided, that the costs and expenses
associated with the redemption or exercise of any Plan Award, including but not
limited to commissions charged by any agent of the Company, may be charged to
the Participants.

   

ARTICLE XVI.

FINALITY OF DETERMINATIONS

   

Each determination, interpretation, or other action made or taken pursuant to
the provisions of the Plan by the Board or the Administrator shall be final and
shall be binding and conclusive for all purposes and upon all persons,
including, but without limitation thereto, the Company, any Subsidiary, the
stockholders, the Administrator, Directors, Officers, and Employees of the
Company and any Subsidiary, the Participants, and their respective successors in
interest.

   

ARTICLE XVII.

NO RIGHTS TO CONTINUED EMPLOYMENT OR TO PLAN AWARD

   

Section 1. No Right to Employment. Nothing contained in this Plan, or in any
booklet or document describing or referring to the Plan, shall be deemed to
confer on any Participant the right to continue as an Employee of the Company or
any Subsidiary, whether for the duration of any performance period, restriction
period, or vesting period under a Plan Award, or otherwise, or affect the right
of the Company or Subsidiary to terminate the employment of any Participant for
any reason.

   

Section 2. No Right to Award. No Employee or other person shall have any claim
or right to be granted a Plan Award under the Plan. Receipt of an Award under
the Plan shall not give a Participant or any other person any right to receive
any other Plan Award under the Plan. A Participant shall have no rights in any
Plan Award, except as set forth herein and in the applicable award agreement.

   



 

 15 

   





--------------------------------------------------------------------------------

   

ARTICLE XVIII.

GOVERNING LAW AND CONSTRUCTION

   

The Plan and all actions taken hereunder shall be governed by, and the Plan
shall be construed in accordance with, the laws of the state of Utah without
regard to principles of conflict of laws. Titles and headings to Sections are
for purposes of reference only, and shall in no way limit, define or otherwise
affect the meaning or interpretation of the Plan.

                       

 

 16 

   



--------------------------------------------------------------------------------